157 S.W.3d 758 (2005)
STATE of Missouri, Respondent,
v.
Justin ROBINSON, Appellant.
No. ED 84519.
Missouri Court of Appeals, Eastern District, Division Three.
March 15, 2005.
Rosalynn Koch, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., GLENN A. NORTON, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Justin Robinson ("defendant") appeals the judgment of his conviction of one count of unlawful use of a weapon in violation of section 571.030.1(9) RSMo (Cum.Supp.2003). Defendant claims that the court plainly erred in failing to hold a hearing on his motion to suppress statements. Defendant also argues that there was insufficient evidence to support his conviction. Finally, defendant claims that the trial court erred in allowing the state to amend the information.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information *759 only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).